Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/22/2021 has been entered.
 	The Applicants’ Amendment to the Claims filed on 09/22/2021 is entered.
	Claims 179 is new.
Claims 171-177 were previously withdrawn.
Election/Restrictions
Following the Examiner’s Amendment below, claim 159 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 171-177, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/22/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 159-162, 165-168, 170-177, and 179 are pending and examined.
Following Examiner’s Amendment:
Claims 159, 161, 165-168, 171-177, and 179 are allowed.

Information Disclosure Statement
The IDS statements filed on 09/22/2021 and 02/17/2022 have been considered by the examiner.
Response to Amendment
The Applicants’ Amendment to the Claims filed on 09/22/2021 in combination with the Examiner’s Amendment below have overcome all objections and rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Angela M. Domitrovich on 03/10/2022 and 03/11/2022.
The application has been amended as follows: 
Cancel claims 160, 162, and 170.
In claim 159:  
A vaccine composition comprising: 
(a) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a MUC1-C antigen having an amino acid sequence of SEQ ID NO:9; 
(b) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a Brachyury antigen wherein the nucleotide sequence encoding the Brachyury sequence is SEQ ID NO:7 or SEQ ID NO:8; and 
(c) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a CEA antigen, wherein the nucleotide sequence encoding the CEA antigen is SEQ ID NO:1 or SEQ ID NO:2 and wherein an amino acid sequence of the CEA antigen comprises 
wherein the vaccine composition comprises at least 1x1010 virus particles (VPs) of the viral vector comprising the nucleotide sequence encoding the MUC1-C antigen, at least 1x1010 virus particles (VPs) of the viral vector comprising the nucleotide sequence encoding the Brachyury antigen, and at least 1x1010 virus particles (VPs) of the viral vector comprising the nucleotide sequence encoding the CEA antigen; and
wherein (a), (b), and (c) are present in a 1:1:1 ratio of the VPs

In claim 165:        The composition of claim 159, further comprising a molecular composition comprising an immune pathway checkpoint modulator, siRNAs, antisense, small molecules, 

In claim 166:      The composition of claim 165, wherein the composition further comprises the immune pathway checkpoint modulator, and wherein the immune pathway checkpoint modulator targets an endogenous immune pathway checkpoint protein 

In claims 167:     The composition of claim 165, wherein the composition further comprises the immune pathway checkpoint modulator, and wherein the immune pathway checkpoint modulator targets a PD1 protein. 

In claim 173:  The method of claim 171, wherein the[[ ]] administering induces an immune response at least 2-fold over basal. 

In claim 174:  The method of claim 173, wherein the immune response is measured as antigen specific antibody response. 

Allowable Subject Matter
Claims 159, 161, 165-168, 171-177, and 179 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest a vaccine composition comprising: 
(a) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a MUC1-C antigen having an amino acid sequence of SEQ ID NO:9; 
(b) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a Brachyury antigen wherein the nucleotide sequence encoding the Brachyury sequence is SEQ ID NO:7 or SEQ ID NO:8; and 
(c) a recombinant replication defective adenovirus 5 vector comprising an E2b gene region deletion, an E1 gene region deletion, and a nucleotide sequence encoding a CEA antigen, wherein the nucleotide sequence encoding the CEA antigen is SEQ ID NO:1 or SEQ ID NO:2 and wherein an amino acid sequence of the CEA antigen comprises SEQ ID NO:10; and
wherein the vaccine composition comprises at least 1x1010 virus particles (VPs) of the viral vector comprising the nucleotide sequence encoding the MUC1-C antigen, at least 1x1010 virus particles (VPs) of the viral vector comprising the nucleotide sequence 10 virus particles (VPs) of the viral vector comprising the nucleotide sequence encoding the CEA antigen; and that (a), (b), and (c) are present in a 1:1:1 ratio of the VPs. 
The closest art is the post-filing article of Gabitzsch et al “The generation and analyses of a novel combination of recombinant adenovirus vaccines targeting three tumor antigens as an immunotherapeutic” (Oncotarget, Vol 6, No. 31, published September 07, 2015).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658